OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4417 Shelton Funds (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100, San Francisco, CA 94104 (Address of principal executive offices) (Zip code) (Name and address of agent for service) Registrant's telephone number, including area code: (415) 398-2727 Date of fiscal year end: August 31 Date of reporting period: February 29, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Semi-Annual Report FEBRUARY 29, 2012 California Tax-Free Income Fund California Insured Intermediate Fund California Tax-Free Money Market Fund U.S. Government Securities Fund Short-Term U.S. Government Bond Fund The United States Treasury Trust S&P 500 Index Fund S&P MidCap Index Fund S&P SmallCap Index Fund Shelton Core Value Fund European Growth & Income Fund Nasdaq-100 Index Fund (800) 955-9988 www.sheltoncap.com email us at info@sheltoncap.com This report is intended only for the information of shareholders or those who have received the offering prospectus covering shares of beneficial interest of the Shelton Funds (referred to collectively as the “Funds” or individually the “Fund”) which contains information about the management fee and other costs. Investments in shares of the funds of the Shelton Funds are neither insured nor guaranteed by the U.S. Government, and there is no assurance that any Fund which is a Money Market Fund will be able to maintain a stable net asset value of $1.00 per share. Table of Contents February 29, 2012 About Your Fund’s Expenses 1 Top Holdings and Sector Breakdowns 3 Portfolio of Investments 7 Statements of Assets & Liabilities 28 Statements of Operations 30 Statements of Changes in Net Assets 32 Financial Highlights 37 Notes to Financial Statements 50 Board of Trustees and Executive Officers 57 Board Approval of the Investment Advisory Agreements 58 Effective January 1, 2012, The California Investment Trust Fund Group in honor of its founder, was renamed Shelton Funds. Also effective January 1, 2012, the Equity Income Fund was renamed the Shelton Core Value Fund. References throughout this report to the Shelton Core Value Fund are referring to the fund formerly named the Equity Income Fund. About Your Fund’s Expenses - (Unaudited) February 29, 2012 We believe it is important for you to understand the impact of costs on your investment. All mutual funds have operating expenses. As a shareholder of a Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, redemption fees if any, and exchange fees; and (2) ongoing costs, including management fees, distribution fees and other Fund expenses. Operating expenses, which are deducted from a Fund’s gross income, directly reduce the investment return of the Fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples below are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table below illustrates the Funds’ costs in two ways: Actual fund return - This line helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from a Fund’s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for the Fund under the heading “Expenses Paid During Period.” Hypothetical 5% Return - This line is intended to help you compare a Fund’s costs with those of other mutual funds. It assumes that the Fund had a return of 5% before expenses during the period shown, but that the expense ratio is unchanged. In this case, because the return used is not the Fund’s actual return, the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess a Fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect any transactional costs. None of the Funds charge a sales load except Class A and Class B shares. Therefore, the information under the heading “Based on Hypothetical 5% Return before expenses” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. More information about a Fund’s expenses, including annual expense ratios since inception, can be found in this report. For additional information on operating expenses and other shareholder costs, please refer to the Fund’s prospectus. Beginning Account Value September 1, 2011 Ending Account Value February 29, 2012 Expenses Paid During Period* Net Annual Expense Ratio California Tax-Free Income Fund Direct Shares Based on Actual Fund Return 0.74% Based on Hypothetical 5% Return before expenses 0.74% California Insured Intermediate Fund Direct Shares Based on Actual Fund Return 0.68% Based on Hypothetical 5% Return before expenses 0.68% California Tax-Free Money Market Fund Direct Shares Based on Actual Fund Return 0.11% Based on Hypothetical 5% Return before expenses 0.11% U.S. Government Securities Fund Direct Shares Based on Actual Fund Return 0.74% Based on Hypothetical 5% Return before expenses 0.74% K Shares Based on Actual Fund Return 1.23% Based on Hypothetical 5% Return before expenses 1.23% A Shares Based on Actual Fund Return 0.98% Based on Hypothetical 5% Return before expenses 0.98% B Shares Based on Actual Fund Return 1.48% Based on Hypothetical 5% Return before expenses 1.48% Short-Term U.S. Government Bond Fund Direct Shares Based on Actual Fund Return 0.59% Based on Hypothetical 5% Return before expenses 0.59% K Shares Based on Actual Fund Return 1.08% Based on Hypothetical 5% Return before expenses 1.08% 1 About Your Fund’s Expenses - (Unaudited) February 29, 2012 ­(Continued) Beginning Account Value September 1, 2011 Ending Account Value February 29, 2012 Expenses Paid During Period* Net Annual Expense Ratio The United States Treasury Trust Direct Shares Based on Actual Fund Return 0.02% Based on Hypothetical 5% Return before expenses 0.02% K Shares Based on Actual Fund Return 0.02% Based on Hypothetical 5% Return before expenses 0.02% S&P 500 Index Fund Direct Shares Based on Actual Fund Return 0.36% Based on Hypothetical 5% Return before expenses 0.36% K Shares Based on Actual Fund Return 0.86% Based on Hypothetical 5% Return before expenses 0.86% S&P MidCap Index Fund Direct Shares Based on Actual Fund Return 0.58% Based on Hypothetical 5% Return before expenses 0.58% K Shares Based on Actual Fund Return 1.07% Based on Hypothetical 5% Return before expenses 1.07% S&P SmallCap Index Fund Direct Shares Based on Actual Fund Return 0.74% Based on Hypothetical 5% Return before expenses 0.74% K Shares Based on Actual Fund Return 1.23% Based on Hypothetical 5% Return before expenses 1.23% Shelton Core Value Fund Direct Shares Based on Actual Fund Return 0.90% Based on Hypothetical 5% Return before expenses 0.90% K Shares Based on Actual Fund Return 1.40% Based on Hypothetical 5% Return before expenses 1.40% A Shares Based on Actual Fund Return 1.15% Based on Hypothetical 5% Return before expenses 1.15% B Shares Based on Actual Fund Return 1.65% Based on Hypothetical 5% Return before expenses 1.65% European Growth & Income Fund Direct Shares Based on Actual Fund Return 0.99% Based on Hypothetical 5% Return before expenses 0.99% K Shares Based on Actual Fund Return 1.49% Based on Hypothetical 5% Return before expenses 1.49% Nasdaq-100 Index Fund Direct Shares Based on Actual Fund Return 0.49% Based on Hypothetical 5% Return before expenses 0.49% K Shares Based on Actual Fund Return 0.98% Based on Hypothetical 5% Return before expenses 0.98% * Expenses are equal to the Fund’s net annual expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year, then divided by 366. 2 Top Holdings and Sector Breakdowns - (Unaudited) February 29, 2012 California Tax-Free Income Fund Security Description Market Value Percentage of Total Investment 1 California, State of General Obligation Bonds; 2005 4.3% 2 Los Angeles Communities Redevelopment Agency Bunker Hill Project; Series A 4.3% 3 Southern California Public Power Authority Multiple Project Revenue Bonds; Series 1989 3.8% 4 East Side Union High School District Santa Clara County; Ref-2012 Crossover 3.6% 5 California Department of Public Works Board Lease Revenue Bonds; Series I-1 3.5% 6 California Educational Facilities Authority Revenue Bonds (Occidental College); Series 2005A 3.4% 7 Riverside County Palm Desert Financing Authority Lease Revenue Bonds; Series A 3.4% 8 University of California Limited Project Revenue Bonds; 2007 Series D 3.3% 9 California Municipal Finance Authority Recovery Zone Facility Bonds; Chevron USA Inc, Series 2010 3.2% 10 California, State of Variable Purpose 3.1% California Insured Intermediate Fund Security Description Market Value Percentage of Total Investment 1 East Bay Regional Park District General Obligation Bonds, Series 2009 A 4.7% 2 North Orange County Community College District General Obligation Refunding Bonds; 2005 4.7% 3 Jurupa Public Financing Authority Revenue Bonds; 2010 Series A 4.7% 4 The Regents of the University of California Medical Center Pooled Revenue Bonds; Series A 4.7% 5 San Bernardino, County of Certificates of Participation; Series 2002 A 4.6% 6 Beverly Hills Public Financing Authority Lease Revenue Refunding; Series A 4.5% 7 San Francisco City and County Public Utilities Commission Clean Water Revenue Bonds; 2003 Refunding Series A 4.5% 8 Southern California Public Power Authority San Juan Power Project 2002 Refunding; Series A 4.5% 9 San Francisco City and County Public Utilities Commission Water Revenue Refunding Bonds; Series B 4.4% 10 Foothill-De Anza Community College District General Obligation Refunding Bonds 2005 4.4% California Tax-Free Money Market Fund Security Description Market Value Percentage of Total Investment 1 Los Angeles, City of Tax and Revenue Anticipation Notes 2011 5.3% 2 East Bay Municipal Utility District Water System Revenue Refunding Bonds; Series 2008 A-4 5.0% 3 Santa Clara County Financing Authority Multiple Facilities Project 5.0% 4 San Francisco City & County Airports Commission Second Series Revenue Refunding Bonds; Issue 36 C 4.8% 5 California Educational Facilities Authority California Institute of Technology; 2006 Series B 4.5% 6 California Pollution Control Financing Authority Refunding Revenue Bonds; Exxon Mobil, Series 2000 4.2% 7 Chino Basin Regional Financing Authority Inland Emprire Utilities Agency; Series 2008 B 4.2% 8 Paramount Unified School District School Facility Bridge Funding 4.2% 9 Sacramento County Sanitation Districts Financing Authority Subordinate Lien Variable Rate Refunding Revenue Bonds, 2008 Series B 4.2% 10 Tracy, City of Sycamore 7/03 4.2% 3 Top Holdings and Sector Breakdowns (Unaudited) − (Continued) February 29, 2012 U.S. Government Securities Fund Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Note 6/30/2017 12.5% 2 United States Treasury Note 11/15/2018 11.3% 3 United States Treasury Note 2/15/2015 11.0% 4 United States Treasury Bond 5/15/2016 10.0% 5 United States Treasury Note 6/30/2013 9.6% 6 United States Treasury Bond 5/15/2038 7.7% 7 United States Treasury Note 5/15/2014 6.4% 8 United States Treasury Note 6/30/2012 5.9% 9 United States Treasury Note 2/28/2018 4.3% 10 Government National Mortgage Association 4/15/2036 3.8% Short-Term U.S. Government Bond Fund Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Note 1/31/2015 12.7% 2 United States Treasury Note 11/15/2012 10.7% 3 United States Treasury Note 1/15/2013 9.1% 4 United States Treasury Note 6/15/2014 9.1% 5 Citigroup Funding 10/22/2012 7.6% 6 United States Treasury Note 10/15/2012 7.6% 7 United States Treasury Note 12/15/2012 7.6% 8 United States Treasury Note 9/15/2012 7.6% 9 United States Treasury Note 7/15/2012 7.6% 10 United States Treasury Note 8/15/2012 6.8% The United States Treasury Trust Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Bill 3/1/2012 29.8% 2 United States Treasury Bill 3/15/2012 29.8% 3 United States Treasury Bill 3/22/2012 5.8% 4 United States Treasury Bill 3/29/2012 5.8% 5 United States Treasury Bill 4/19/2012 5.8% 6 United States Treasury Bill 5/24/2012 5.8% 7 United States Treasury Bill 5/17/2012 5.8% 8 United States Treasury Bill 5/10/2012 5.5% 9 United States Treasury Bill 5/3/2012 3.6% 10 United States Treasury Bill 4/5/2012 2.4% 4 Top Holdings and Sector Breakdowns (Unaudited) − (Continued) February 29, 2012 S&P 500 Index Fund Security Market Value Percentage of Total Investment 1 Apple Inc 3.9% 2 Exxon Mobil Corp 3.2% 3 Microsoft Corp 1.9% 4 International Business Machines Corp 1.9% 5 Chevron Corp 1.8% 6 General Electric Co 1.6% 7 Procter & Gamble Co 1.5% 8 AT&T Inc 1.5% 9 Johnson & Johnson 1.4% 10 Pfizer Inc 1.3% S&P MidCap Index Fund Security Market Value Percentage of Total Investment 1 Monster Beverage Corp 0.7% 2 Green Mountain Coffee Roasters Inc 0.7% 3 Vertex Pharmaceuticals Inc 0.7% 4 Regeneron Pharmaceuticals Inc 0.7% 5 Kansas City Southern 0.7% 6 AMETEK Inc 0.7% 7 Macerich Co 0.6% 8 Cimarex Energy Co 0.6% 9 Church & Dwight Co Inc 0.6% 10 HollyFrontier Corp 0.6% S&P SmallCap Index Fund Security Market Value Percentage of Total Investment 1 Regeneron Pharmaceuticals Inc 1.6% 2 United States Treasury Bill, DN 1.4% 3 Carter's Inc 0.6% 4 World Fuel Services Corp 0.6% 5 Salix Pharmaceuticals Ltd 0.6% 6 HMS Holdings Corp 0.6% 7 ProAssurance Corp 0.6% 8 Cubist Pharmaceuticals Inc 0.5% 9 Kilroy Realty Corp 0.5% 10 Viropharma Inc 0.5% 5 Top Holdings and Sector Breakdowns (Unaudited) − (Continued) February 29, 2012 Shelton Core Value Fund Security Market Value Percentage of Total Investment 1 Chevron Corp 3.9% 2 Exxon Mobil Corp 2.5% 3 JPMorgan Chase & Co 2.3% 4 Intel Corp 2.1% 5 Verizon Communications Inc 2.0% 6 Caterpillar Inc 2.0% 7 Procter & Gamble Co 2.0% 8 Goldman Sachs Group Inc 2.0% 9 Philip Morris International Inc 2.0% 10 BP PLC 1.8% European Growth & Income Fund Security Market Value Percentage of Total Investment 1 Siemens AG 6.9% 2 Nestle SA ADR 6.4% 3 Vodafone Group PLC ADR 5.3% 4 BP PLC 5.1% 5 Novartis AG ADR 4.9% 6 Royal Dutch Shell PLC 4.4% 7 HSBC Holdings PLC 4.3% 8 Total SA ADR 3.9% 9 Roche Holding AG ADR 3.5% 10 British American Tobacco PLC ADR 3.5% Nasdaq-100 Index Fund Security Market Value Percentage of Total Investment 1 Apple Inc 16.7% 2 Microsoft Corp 8.4% 3 Oracle Corp 5.0% 4 Google Inc 4.9% 5 Intel Corp 4.8% 6 QUALCOMM Inc 3.8% 7 Cisco Systems Inc 3.7% 8 Amazon.com Inc 3.0% 9 Comcast Corp 2.3% 10 Amgen Inc 2.2% 6 California Tax-Free Income Fund Portfolio of Investments (Unaudited) 2/29/2012 Security Description Par Value Rate Maturity Value (Note 1) LONG-TERM SECURITIES (91.39%) BAY AREA TOLL AUTHORITY San Francisco; Series F $ % 4/1/2031 $ San Francisco; Series F-1 % 4/1/2034 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; Series I-1 % 11/1/2029 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A % 10/1/2030 Revenue Bonds (University of Southern California); Series 2009A % 10/1/2038 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY UniHealth America; Certificates of Participation; 1993 Series A % 10/1/2014 CALIFORNIA, STATE OF General Obligation Bonds % 6/1/2033 General Obligation Bonds; 2005 % 5/1/2027 Variable Purpose % 4/1/2038 CAMPBELL UNION HIGH SCHOOL DISTRICT Refunding Bonds % 8/1/2030 EAST SIDE UNION HIGH SCHOOL DISTRICT Santa Clara County; Ref-2012 Crossover % 9/1/2023 ELSINORE VALLEY MUNICIPAL WATER DISTRICT Certificates of Participation % 7/1/2012 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT Election 1999; Series C % 8/1/2027 KERN HIGH SCHOOL DISTRICT Series General Obligation Refunding Bonds; 2004 Series A % 8/1/2026 LOS ANGELES COMMUNITIES REDEVELOPMENT AGENCY Bunker Hill Project; Series A % 12/1/2027 LOS ANGELES COUNTY METROPOLITAN TRANSPORTATION AUTHORITY Refunding Bonds; 2003 Series A % 7/1/2018 LOS ANGELES UNIFIED DISTRICT OF CALIFORNIA General Obligation Refunding Bonds; 2005 Series A-1 % 7/1/2020 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Series C % 7/1/2035 Water System Revenue Bonds, 2005 Series A % 3/1/2016 M-S-R PUBLIC POWER AGENCY SAN JUAN PROJECT REVENUE San Juan Project Refunding Revenue Bonds; Series F % 7/1/2013 NEWPORT BEACH, CITY OF Refunding Revenue Bonds; Hoag Memorial Hospital Presbyterian % 12/1/2024 NOVATO UNIFIED SCHOOL DISTRICT General Obligation bonds; Election 2001; Series 2005 % 8/1/2028 OAKLAND REDEVELOPMENT AGENCY Central District Redevelopment Project; Series 1992 % 2/1/2014 RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; Series A % 5/1/2022 ROSEVILLE NATURAL GAS FINANCING AUTHORITY Gas Revenue Bonds; Series 2007 % 2/15/2024 ROSEVILLE WOODCREEK WEST Special Tax Refunding; Series 2005 % 9/1/2030 SACRAMENTO CITY FINANCING AUTHORITY Capital Improvement: Series A % 12/1/2036 SADDLEBACK VALLEY UNIFIED SCHOOL DISTRICT PUBLIC FIN. AUTH. Special Tax Revenue Bonds; 1996 Series A % 9/1/2016 SAN MARINO UNIFIED SCHOOL DISTRICT General Obligation Bonds; 1998 Series B % 7/1/2016 SANTA ANA UNIFIED SCHOOL DISTRICT Certificates of Participation % 4/1/2037 SANTA CLARA COUNTY FINANCING AUTHORITY Lease Revenue Refunding Bonds; 1997 Series A % 11/15/2013 Multiple Facilities Project % 11/15/2016 SANTA MARIA JOINT UNION HIGH SCHOOL DISTRICT Election 2004; Capital Appreciation Bonds % 8/1/2029 See accompanying notes to financial statements. 7 California Tax-Free Income Fund Portfolio of Investments (Unaudited) − (Continued) 2/29/2012 Security Description Par Value Rate Maturity Value (Note 1) LONG-TERM SECURITIES (91.39%) SANTA MONICA - MALIBU UNIFIED SCHOOL DISTRICT Election 2006; Series A $ % 8/1/2032 $ SONOMA COUNTY JUNIOR COLLEGE DISTRICT Election 2002; Series B % 8/1/2027 SONOMA, COUNTY OF Certificates of Participation; 2002 Series A % 11/15/2012 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Multiple Project Revenue Bonds; Series 1989 % 7/1/2013 Windy Point/Windy Flats Project Revenue Bonds 2010-1 % 7/1/2023 UNIVERSITY OF CALIFORNIA Limited Project Revenue Bonds; 2007 Series D % 5/15/2024 VAL VERDE UNIFIED SCHOOL DISTRICT Refunding and School Construction Project; 2005 Series B % 1/1/2024 School Construction Project; Unrefunded; 2005 Series B % 1/1/2024 WEST VALLEY MISSION COMMUNITY COLLEGE DISTRICT Election 2004; Series A % 8/1/2030 WILLIAM S. HART UNION HIGH SCHOOL DISTRICT Election 2001; Capital Appreciation Bonds, Series B % 9/1/2029 YUBA COUNTY LEVEE FINANCING AUTHORITY Levee Financing Project; Series A % 9/1/2038 1,366,948 Total Long-Term Securities (Cost $87,308,343) 92,739,585 VARIABLE RATE DEMAND NOTES* (7.58%) CALIFORNIA INFRASTRUCTURE & ECONOMIC DEVELOPMENT BANK Refunding Revenue Bonds; Series 2009 C % 3/1/2012 CALIFORNIA MUNICIPAL FINANCE AUTHORITY Recovery Zone Facility Bonds; Chevron USA Inc, Series 2010 % 3/1/2012 IRVINE RANCH WATER DISTRICT Consolidated Series 1993 % 3/1/2012 SACRAMENTO COUNTY SANITATION DISTRICTS FINANCING AUTHORITY Subordinate Lien Variable Rate Refunding Revenue Bonds; 2008 Series C % 3/1/2012 1,800,000 Total Variable Rate Demand Notes (Cost $7,690,000) 7,690,000 Total Investments (Cost $94,998,343) (a) (98.97%) Other Net Assets (1.03%) 1,046,818 Net Assets (100.00%) $
